Case 2:20-cv-02291-DOC-KES Document 304 Filed 05/13/21 Page 1 of 5 Page ID #:8035




                       UNITED STATES COURT OF APPEALS              FILED
                              FOR THE NINTH CIRCUIT                MAY 13 2021
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS
  LA ALLIANCE FOR HUMAN RIGHTS,              No. 21-55395
  an unincorporated association; et al.,
                                             D.C. No. 2:20-cv-02291-DOC-KES
                  Plaintiffs-Appellees,      Central District of California,
                                             Los Angeles
  LATINO COALITION OF LOS
  ANGELES; JOSUE TIGUILA,                    ORDER

         Intervenor-Plaintiffs-
         Appellees,

    v.

  COUNTY OF LOS ANGELES, a municipal
  entity,

                  Defendant-Appellant,

   and

  CITY OF LOS ANGELES, a municipal
  entity,

                  Defendant.


  LA ALLIANCE FOR HUMAN RIGHTS,              No. 21-55404
  an unincorporated association; et al.,
                                             D.C. No. 2:20-cv-02291-DOC-KES
                  Plaintiffs-Appellees,

  LATINO COALITION OF LOS
  ANGELES; JOSUE TIGUILA,

         Intervenor-Plaintiffs-


  MN/MOATT
Case 2:20-cv-02291-DOC-KES Document 304 Filed 05/13/21 Page 2 of 5 Page ID #:8036




         Appellees,

    v.

  CITY OF LOS ANGELES, a municipal
  entity,

                  Defendant-Appellant,

   and

  COUNTY OF LOS ANGELES, a municipal
  entity,

                  Defendant.


  LA ALLIANCE FOR HUMAN RIGHTS,               No. 21-55408
  an unincorporated association; et al.,
                                              D.C. No. 2:20-cv-02291-DOC-KES
                  Plaintiffs-Appellees,


  LATINO COALITION OF LOS
  ANGELES; JOSUE TIGUILA,

         Intervenor-Plaintiffs-
         Appellees,

    v.

  CANGRESS, DBA Los Angeles
  Community Action Network (LA CAN),

                  Intervenor-Appellant,


  COUNTY OF LOS ANGELES, a municipal
  entity; CITY OF LOS ANGELES, a


  MN/MOATT                                2                            21-55395
Case 2:20-cv-02291-DOC-KES Document 304 Filed 05/13/21 Page 3 of 5 Page ID #:8037




  municipal entity,

                  Defendants.

  Before: McKEOWN, BERZON, and HUNSAKER, Circuit Judges.

        These appeals arise from a lawsuit filed against the City and County of Los

  Angeles alleging constitutional and statutory violations related to the homelessness

  crisis in the region. On April 20, 2021, the district court entered a preliminary

  injunction requiring the City and County to take actions to address what it

  determined to be a worsening public health and safety emergency, and to provide

  the court with a series of reports and audits related to this crisis. On April 25,

  2021, the district court granted in part the City and County’s ex parte applications

  to stay the preliminary injunction and scheduled an evidentiary hearing for May

  27, 2021 for the purpose of considering modifications to its order. The City and

  County have filed emergency motions to stay the preliminary injunction pending

  appeal, and the City has requested an immediate temporary administrative stay

  pending resolution of the stay motions. In this order, we consider only the request

  for an administrative stay.

        We find that a brief administrative stay is warranted to preserve the status

  quo until the district court’s May 27, 2021 evidentiary hearing as these further

  proceedings may impact whether a stay pending appeal is necessary or justified.

  See Doe v. Trump, 944 F.3d 1222, 1223 (9th Cir. 2019) (explaining that an

  MN/MOATT                                   3                                    21-55395
Case 2:20-cv-02291-DOC-KES Document 304 Filed 05/13/21 Page 4 of 5 Page ID #:8038




  administrative stay “is only intended to preserve the status quo until the substantive

  motion for a stay pending appeal can be considered on the merits and does not

  constitute in any way a decision as to the merits of the motion for stay pending

  appeal.”). The district court’s April 20, 2021 preliminary injunction is stayed until

  June 15, 2021.

        Appeal Nos. 21-55395, 21-55404 and 21-55408 are consolidated.

        Appellants City and County of Los Angeles and appellee LA Alliance for

  Human Rights are directed to file concurrent supplemental briefs on June 3, 2021

  addressing the impact, if any, of the further proceedings in the district court on the

  issues presented in the stay motions. In addition, it would be helpful to the court to

  hear the views on the emergency stay of the parties to these appeals that have not

  sought a stay, including intervenors. These parties may also file a brief on June 3,

  2021 addressing the stay motions.

        The following briefing schedule shall govern these consolidated appeals:

  the opening briefs and excerpts of record are due June 3, 2021; the answering

  briefs are due June 17, 2021; and the optional reply briefs are due June 24, 2021.

  See 9th Cir. R. 3-3. All parties on a side are encouraged to join in a single brief to

  the greatest extent practicable. See 9th Cir. R. 28-4. Failure to file timely an

  opening brief shall result in the automatic dismissal of the appeal by the Clerk for

  failure to prosecute. See 9th Cir. R. 42-1.



  MN/MOATT                                   4                                    21-55395
Case 2:20-cv-02291-DOC-KES Document 304 Filed 05/13/21 Page 5 of 5 Page ID #:8039




        The Clerk will schedule these appeals to be heard on the July 2021 calendar.

  See 9th Cir. Gen. Order 3.3(g).




  MN/MOATT                                5                                  21-55395
